FRICK, J.
I fully concur with the conclusions of the' Chief Justice, except in the allowance of $750 additional attorneys’ fees. There were no questions in this case save such as and often do arise in divorce proceedings between a husband and wife of the social standing of the plaintiff and defendant. Moreover, the defendant is not a man of wealth, nor of a large income, in view of the existing conditions. I therefore can discover no reason upon which to base the allowance of the additional $750 attorneys’ fees. True, the allowance of alimony is largely a matter of discretion which is vested in the trial courts, and which will not be reviewed by this court except in case of an abuse of discretion in that regard. The question of allowance of attorneys’ fees, in my judgment, is, however, somewhat different. Attorneys are officers of the courts, and where the reasonableness of their fees must be determined and fixed by a court the allowance should be reasonable in view of all the circumstances. The whole record of the proceedings is before us, and we can judge of what is a reasonable fee in this case quite as well as could the trial court. Again, in this case this court has already made an additional allowance of $150 as fees and cost of printing an additional abstract, all of which has been paid by the plaintiff. The additional abstract has been filed and its costs could not have exceeded $15. Indeed, under the rules of this court the allowance for printing the additional abstract would have to be considerably less than that. As the opinion now stands, the plaintiff would be required to pay the sum of $985, or approximately $1,000, as attorneys’ fees in a simple divorce proceeding. In my judgment, that, under the practice prevailing in this jurisdiction, is excessive. The allowance of the additional $750 should therefore, in *469my judgment, be reduced to $500, and when so reduced the judgment in all other respects should be affirmed, with costs taxed against appellant.